Claimant, a bricklayer, was injured November 11, 1939, by falling from a roof of a vestibule tp the ground, and severely injured his back, head and other portions pf his body. The Industrial Board made a finding of permanent partial disability to the extent of seventy-five per cent. There is evidence to sustain that finding, and no appeal was taken therefrom by the employer or carrier-The accuracy pf the medical reports in the record was not questioned by the carrier until practically five years had elapsed from the occurrence pf the injury, At that time the carrier’s representative asked to have au opportunity to examine the doctors, but declined to state the purpose- He was advised by the Industrial Beard that -if the carrier desired to cross-examine the physicians he would have the opportunity tp do so, It declined to advise the Board as to its purpose. Award unanimously affirmed, with costs to the State Industrial Board. Present— Hfil, P- J,, Rhodes, MeNamee, Crapser and Beffernan, JJ.